EXHIBIT 10.2.2

 

 

Extension of Executive Relocation and Employment Agreement

 

THIS EXTENSION OF EXECUTIVE RELOCATION AND EMPLOYMENT AGREEMENT (this
“Extension”) is made effective as of the 3rd day of October, 2017 (the
“Effective Date”), by and between Gentherm Incorporated, a Michigan corporation
(the “Company”) and Frithjof Oldorff (the “Executive”).

 

Background

 

The Executive and Gentherm are parties to an Executive Relocation and Employment
Agreement dated as of the 1st of August, 2015 (the “Agreement”).  Capitalized
terms used herein and not defined shall have the meanings given in the
Agreement.  Pursuant to the Agreement, the Initial Term expires on August 1,
2018.  The Company and the Executive desire to extend the Initial Term so that
it will end instead on July 1, 2019.  

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the parties agree as follows:

 

Terms and Conditions

 

1.Employment Period. The Company and the Executive hereby agree that,
notwithstanding anything in the Agreement to the contrary, the Initial Term
shall begin on the Commencement Date and end on July 1, 2019.

2.No Other Changes.  Except as expressly set forth in this Extension, the
Agreement remains in full force and effect in accordance with its terms.  

Signatures on the Following Page

 

1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Executive
Relocation and Employment Agreement as of the date first above written.

 

 

The Executive:

 

 

 

/s/ Frithjof Oldorff

Frithjof Oldorff

The Company:

 

GENTHERM INCORPORATED

 

By: /s/ Daniel R. Coker

Name: Daniel R. Coker

Title: President and Chief Executive Officer

 

 

 

 